Exhibit 10.2

CONTRACT FOR PROFESSIONAL AND TECHNICAL SERVICES

BETWEEN

GEOVIC CAMEROON PLC

AND

GEOVIC, LTD.

This Contract for Professional and Technical Services, and amendments thereto,
together with the Schedules hereto (the “Services Contract”) is made effective
as of January 1, 2010 (the “Effective Date”), by and between Geovic Cameroon
PLC, a company under Cameroonian Law, (hereinafter referred to as “Geovic
Cameroon”) having a head office located at Bastos – Yaoundé, P.O. Box 11555,
Cameroon; and Geovic Ltd., a body incorporated under the laws of the Cayman
Islands which holds a 60 percent equity ownership of Geovic Cameroon and which
is a wholly-owned operating subsidiary of Geovic Mining Corporation,
(hereinafter together referred to as “Geovic”) having a head office located at
1200 Seventeenth Street, Suite 980, Denver, Colorado, 80202, USA (each a “Party”
and collectively, the “Parties”).

PREAMBLE

WHEREAS, Geovic Cameroon, the exclusive holder of the mining rights and titles
resulting from the Mining Convention of the 31 st of July 2002 and Mining Permit
N° 33 of 11 April 2003, intends to procure as necessary professional and
technical services from Geovic (the “Services”);

WHEREAS, Geovic Cameroon is in need of Services to advance its Nkamouna and Mada
cobalt-nickel-manganese projects and related projects within the Mining Permit
area (collectively the “Project”) in southeastern Cameroon;

WHEREAS, Geovic is duly qualified and willing to perform the Services set forth
in this Services Contract to Geovic Cameroon in support of the development and
administration of certain aspects of Geovic Cameroon’s Project in southeastern
Cameroon;

WHEREAS, in order to provide these Services in a proficient and cost-effective
manner, Geovic will capitalize on its unique strength in management, planning
and developing the operating competencies of mining companies and mining
projects; Geovic has developed these strengths through the extensive experience
of its management and staff with many mining companies, public and private, and
a multitude of resource-related projects located around the world; and

MINDFUL of the fact that the Services to be performed by Geovic under this
Services Contract are based on each Geovic Cameroon annual work program and
budget approved and adopted by the Geovic Cameroon Board of Directors (the
“Geovic Cameroon Annual Budget”), beginning with the Geovic Cameroon Annual
Budget for the year commencing January 2010, and continuing for each year
thereafter until this Services Agreement is terminated in the manner described
herein; and the Geovic Cameroon Annual Budget for each year thereafter, when
approved and adopted by the Geovic Cameroon Board of Directors, shall establish
the basis for updating Schedule A, Scope of Services, and Schedule B, Financial
Terms, to the Services Contract replacing Schedules A and B for the prior year;

 

Contract for Professional and Technical Services – Page 1 of 6



--------------------------------------------------------------------------------

NOW THEREFORE WITNESSES that in consideration of the mutual covenants and
agreements contained herein, the Parties agree that this Services Contract shall
be implemented in accordance with the following terms and conditions:

1. SERVICES TO BE PERFORMED

Geovic agrees to perform Services in accordance with the needs and requirements
of the Project development cycle as may be requested by Geovic Cameroon. Based
on the Geovic Cameroon Annual Budget most recently adopted and approved by the
Geovic Cameroon Board of Directors, Geovic agrees to perform the Services
requested by Geovic Cameroon as described and attached hereto as Schedule A; and
the Parties acknowledge and agree that Schedule A may be revised annually upon
the mutual written agreement of the Parties, consistent with the Geovic Cameroon
Annual Budget then in effect.

The general Services to be performed by Geovic and the anticipated quarterly
deliverables to be accomplished and/or presented are described on Schedule A. A
quarterly report concerning the Services performed under the Services Contract
shall be provided to the Geovic Cameroon General Manager by or before the last
day of the month following the end of the quarter. The Parties recognize that
the quarterly deliverables defined on Schedule A represent the best available
information at the time the Geovic Cameroon Annual Budget was approved. The
Parties further recognize that the specific actions and/or schedule and/or
budget may change during the term of the Services Agreement. Geovic will use the
quarterly reports to advise Geovic Cameroon of any deviations or modifications
to the deliverable actions and/or schedule and/or budget. Geovic will not exceed
the authorized budget amount without prior authorization by Geovic Cameroon.

2. GEOVIC TEAM

Key members of the Geovic Team are identified on Schedule C (the “Geovic Team”)
along with a brief summary of their relevant qualifications and experience.
Geovic will give Geovic Cameroon at least 30 days prior written notice of any
changes to the Geovic Team on Schedule C. The Geovic Team will be supported by a
qualified group of technical and administrative personnel. Technical and
administrative staff may be Geovic employees or independent service providers.
All Services provided under this Services Contract will be accomplished by
properly qualified personnel and supervised by Geovic.

 

Contract for Professional and Technical Services – Page 2 of 6



--------------------------------------------------------------------------------

3. REMUNERATION

The remuneration for the performance of Services by Geovic during the term of
this Services Contract shall be based on the total man-hours involved for
carrying out the said Services. The man-hours, utilization, hourly charge rates,
and total budget estimate for the Geovic Team are detailed and attached hereto
as Schedule B. Schedule B may, and is intended to be modified from time to time
to reflect changes in rates of compensation, difficulty of services, changing
nature of services required and provided, and other factors. The Parties shall
mutually agree to all material changes in Schedules B and shall negotiate
changes in good faith; until so changed, the charge rates shown of Schedule B
shall continue to apply, notwithstanding that a Geovic Cameroon Annual Budget
for a succeeding year may have been adopted.

4. OUTSIDE CONTRACTORS AND OTHER PROJECT COSTS

All agreements with, and obligations to, outside contractors and consultants
relating to the Project within the scope of this Services Contract shall be
signed by Geovic Cameroon and all related costs shall be paid directly by Geovic
Cameroon.

Geovic shall be reimbursed by Geovic Cameroon for its cost and expenses. Geovic
will report to Geovic Cameroon on work programs, budgets and delivery schedule
of outside contractors and consultants in its quarterly report to Geovic
Cameroon.

5. TERMS AND CONDITIONS OF PAYMENT

The financial terms of this Services Contract are presented on Schedule B. The
remuneration for performance of Services by Geovic under this Services Contract
has been negotiated for 2010 on reasonable commercial terms for a total budgeted
amount of $1,500,000 (one million, five hundred thousand) in consideration of
arm’s length principles and the OHADA Uniform Acts, as well as in accordance
with Article 3 and Article 7, Section 7.3 of the Geovic Cameroon Shareholders
Agreement. Each future revision to Schedule B will likewise be so negotiated.

Normal costs and expenses (notably transportation, lodging, telecommunications,
meals, and incidentals) incurred by the Geovic Team in respect of this Services
Contract shall be paid directly by Geovic Cameroon or reimbursed on an actual
cost reimbursable basis.

Geovic shall invoice Geovic Cameroon quarterly for Services performed and
reimbursable expenses or other costs incurred subject to the terms outlined
above in this Services Contract. Any payment not received within thirty
(30) days of the date of the invoice will be subject to late payment fees of one
percent (1%) per month delinquent. Such late payment fees will not be accounted
against Geovic’s authorized budget under this Services Agreement.

All payments made by Geovic Cameroon pursuant to this Services Contract shall be
paid by Geovic Cameroon in U.S. Dollars unless otherwise agreed to by the
Parties.

 

Contract for Professional and Technical Services – Page 3 of 6



--------------------------------------------------------------------------------

6. RESPONSIBILITY OF GEOVIC

Geovic shall perform its duties under this Services Contract in compliance with
the laws and regulations of the Republic of Cameroon, the Mining Convention, and
the Mining Permit in a prudent manner and with a comparable degree of care and
skill as would be expected of a reputable third party service provider.

7. LIMITATION OF LIABILITY

In provision of the Services hereunder and subject to the application of the
rules of agency, neither Geovic nor any of its affiliates nor any employees or
agents of any of them shall be liable for any act or omission resulting in loss
or damage to Geovic Cameroon, or any of its respective affiliates, except to the
extent that such loss or damage is caused by the gross negligence or willful
misconduct of Geovic, nor any of its affiliates nor any employees or agents of
any of them in the course of their employment or agency. Notwithstanding the
foregoing, neither Geovic, nor any of its affiliates, nor any employees or
agents of any of them shall be liable for any indirect, consequential or
punitive damages, including without limitation, damages for lost profits or lost
business opportunities.

8. OWNERSHIP OF DOCUMENTS AND INTELLECTUAL PROPERTY RIGHTS

Geovic Cameroon is the owner of all rights, titles, and interests in all of the
intellectual property rights, including copyrights, patents, trade secrets,
trademarks, and service marks in the Services, Works and Documents created under
this Services Contract.

Services and Works means all inventions, improvements, discoveries (whether or
not patentable), databases, computer programs, reports, notes, studies,
photographs, negatives, designs, drawings, specifications, materials, tapes, and
disks conceived, reduced to practice, created or originated by Geovic, its
employees, agents, consultants, subcontractors, and offshore contractors, either
individually or jointly with others in the performance of this Services
Contract.

Services and Works include “Documents.” Documents are the originals of any
databases, computer programs, reports, notes, studies, photographs, negatives,
designs, drawings, specifications, materials, tapes, disks, or other materials,
whether in tangible or electronic forms, prepared by Geovic, its employees,
agents, consultants, or subcontractors and offshore contractors, in the
performance of this Services Contract. The Documents will be the exclusive
property of Geovic Cameroon and all such Documents must be immediately returned
to Geovic Cameroon by Geovic upon completion or cancellation of this Services
Contract. Notwithstanding other provisions of this Section 8, Geovic shall be
entitled to retain copies of Documents and to make reasonable use of them
provided such use is not inconsistent with the successful commercialization of
the Project by Geovic Cameroon.

 

Contract for Professional and Technical Services – Page 4 of 6



--------------------------------------------------------------------------------

9. EMPLOYEES AND CONSULTANTS ON SECONDMENT

Notwithstanding any provisions to the contrary in this Services Contract, when
Geovic provides its employee(s), consultant(s) or individual(s) to Geovic
Cameroon to perform Services under the supervision, direction and control of
Geovic Cameroon under this Services Contract (hereinafter “Seconded Employees
or/and Consultants”), the Seconded Employees or/and Consultants shall be advised
by Geovic Cameroon of all office, Project and facility rules, regulations,
safety and health applicable procedures, and all laws and regulations of the
Republic of Cameroon applicable to such persons.

Except as the agent of Geovic Cameroon under this Services Agreement, Geovic
shall retain no right to supervise, direct or control the Seconded Employees
and/or Consultants with respect to their performance of Services and all such
supervision, direction and control shall only come from Geovic Cameroon but with
technical coordination from Geovic as may be needed and appropriate.

10. TAXES

Any registration or tax requirements arising from the Services Contract or from
Services performed under this Services Contract, notably the Special Tax on
Revenue and Value Added Tax of the Republic of Cameroon shall be paid by Geovic
Cameroon if and when applicable.

11. TERM OF THE SERVICES CONTRACT

The term of this Services Contract shall be one (1) year from the Effective Date
(January 1st, 2010).

12. GENERAL PROVISIONS

The persons for each Party to whom notices are to be delivered are specified as
follows:

Geovic Cameroon PLC

P.O. Box 11555,

Bastos – Yaoundé, Cameroon

Attention: General Manager

Telephone: +237-22 21 45 18

Facsimile: +235-22 21 18 02

Geovic, Ltd.

1200 Seventeenth Street, Suite 980

Denver, Colorado, USA 80202

Attention: Chief Executive Officer

Telephone: +303-476-6455

Facsimile: +303-476-6456

 

Contract for Professional and Technical Services – Page 5 of 6



--------------------------------------------------------------------------------

13. ATTACHMENTS

Schedules A, B, and C, which are attached hereto, are incorporated by this
reference into this Services Contract as fully set forth herein.

Schedule A: Scope of Services

Schedule B: Financial Terms

Schedule C: Geovic Team

IN WITNESS WHEREOF, the Parties hereto have caused this Services Contract to be
duly executed by their duly authorized representatives, effective as of the
Effective Date, signed in four (4) original copies in English.

 

GEOVIC CAMEROON PLC, By:   /s/ Richard HOWE Name:   Richard HOWE Title:  
General Manager

 

GEOVIC, LTD., By:   /s/ JOHN E. SHERBORNE Name:   JOHN E. SHERBORNE Title:  
Chairman and CEO

 

Contract for Professional and Technical Services – Page 6 of 6



--------------------------------------------------------------------------------

Schedule A

SCOPE OF SERVICES

2010

Services Generally Requested by Geovic Cameroon

Under the overall management, supervision and control of the Geovic Cameroon
General Manager, Geovic will provide a range of services to Geovic Cameroon.
These Services shall generally include:

 

a) Assist in the professional development and of key Geovic Cameroon employees;

 

b) Assist in the planning, analysis, and interpretation and provide general
oversight and supervision for exploration operations and other work relating to
geology and geologic interpretations for the Project;

 

c) Assist in the analysis of and planning for development operations, mine
construction operations and mining operations including all work related to the
preparation of a final feasibility study and necessary documents for project
financing;

 

d) Assist in the preparation of tender materials, reviewing bids and
interviewing and selecting the engineering, architectural and construction firms
that may work on any aspect of the Project;

 

e) Assist in negotiating contracts on behalf of Geovic Cameroon with any
engineering, architectural and construction firms so selected;

 

f) Assist in arranging for and supervising any mine planning, engineering,
pre-stripping, site development and other work to be performed for Geovic
Cameroon.

 

g) Assist in coordinating and scheduling the work of any outside service
providers selected to perform offshore work, and supervising the performance of
such service providers as requested by Geovic Cameroon;

 

h) Assist in procuring materials, supplies, equipment or services as may be
needed or required in connection with the Project when suppliers are located
abroad;

 

i) Assist in marketing minerals produced by or for the Project;

 

j) Assist in securing insurance coverage for the Project;

 

k) Assist in applying for, obtaining and maintaining, all necessary governmental
approvals or permits necessary in connection with any activity of the Project;

 

l) Assist in conducting relations with international entities in connection with
the Project; and

 

m) Perform other such services as may be reasonably requested by Geovic Cameroon
within the limits of the authorized budget in connection with any aspect or
activity of the Project.

 

Schedule A – Page 1 of 5



--------------------------------------------------------------------------------

Deliverables for the First Quarter (January 1 through March 31, 2010):

 

Q1.1. Not later than April 31, 2010, provide the Geovic Cameroon General Manager
with a report concerning the Services performed and budget status under the
Services Contract for the quarter ending December 31, 2009.

 

Q1.2. Deliver an initial mine plan and reserve estimate, to be used as input
into the Feasibility Study Update (FSU). Such plan and estimate will be further
refined in coordination with Lycopodium as the FSU evaluations progress.

 

Q1.3. Complete the initial resource estimate for the Rapodjumbo area. Completion
of this task is predicated on receipt of the final survey data from Geovic
Cameroon.

 

Q1.4. Initiate work defining mine equipment and maintenance shop requirements.

 

Q1.5. Provide oversight and management of the batch and pilot testing programs
being accomplished by Hazen Research to demonstrate and fix the metallurgical
process by the end of Q1.

 

Q1.6. Facilitate the direct participation by TAP members in the metallurgical
testing programs due to the time-critical nature of this testwork.

 

Q1.7. Provide data, information, direction and oversight to Lycopodium as they
proceed with the FSU.

 

Q1.8. Solicit proposal, agree on work scope, facilitate Geovic Cameroon contract
and oversee work by Knight Piésold to update the environmental and social impact
assessment conclusions relative to the current metallurgical process plans.

 

Q1.9. Provide oversight for ongoing exploration, site activities and
construction.

 

Q1.10. Assist as needed in the selection process for strategic hires for Geovic
Cameroon.

 

Q1.11. Participate in marketing, financing, insurance and/or strategic alliance
initiatives aimed at identifying potential metal sales agreements, identifying
Project financing strategies, limiting political and business risks, and other
arrangements as may be appropriate and beneficial to furthering the Project’s
business arrangements.

 

Schedule A – Page 2 of 5



--------------------------------------------------------------------------------

Q1.12. Represent Geovic Cameroon’s position in mediation actions with Alliance
team members.

 

Q1.13. Assist in the implementation, training, and ongoing utilization of the
J.D. Edwards financial software.

 

Q1.14. Assist with the financial closing of the Geovic Cameroon books for the
quarter ended December 31, 2009 in accord with generally accepted accounting
procedures.

Deliverables for the Second Quarter (April 1 through June 30, 2010):

 

Q2.1. Not later than May 31, 2010, provide the Geovic Cameroon General Manager
with a report concerning the Services performed and budget status under the
Services Contract for the first quarter ending March 31, 2010.

 

Q2.2. Provide data, information, direction and oversight to Lycopodium as they
proceed with the FSU and work interactively with and supervise Lycopodium to
deliver the final FSU by the end of Q2.

 

Q2.3. Provide mine equipment and maintenance shop requirements to Lycopodium for
integration with the FSU.

 

Q2.4. Provide plans for water handling, runoff control, explosives storage, and
haul roads to Lycopodium for integration with the FSU.

 

Q2.5. Deliver optimized mine plan and reserve estimate report documenting the
production and grade assumptions used in Lycopodium’s final FSU financial model
(Item Q1.2).

 

Q2.6. Provide mining scope capital cost estimate to Lycopodium for integration
with the FSU.

 

Q2.7. Identify qualified engineering, procurement, and construction management
(EPCM) contractors, solicit bids and evaluate proposals to complete the final
engineering and manage the procurement and construction of the project.

 

Q2.8. Provide oversight for ongoing exploration, site activities and
construction.

 

Q2.9. Assist as needed in the selection process for strategic hires for Geovic
Cameroon.

 

Q2.10. Initiate search for financing and recommend the appointment of a
financial advisor by the end of Q2.

 

Schedule A – Page 3 of 5



--------------------------------------------------------------------------------

Q2.11. Participate in marketing, financing, insurance, and/or strategic alliance
initiatives as defined in Item 1.11. Focus on securing reliable off-take
commitments by the end of Q2.

 

Q2.12. Assist in the implementation, training, and ongoing utilization of the
J.D. Edwards financial software.

 

Q2.13. Assist with the financial closing of the Geovic Cameroon books for the
quarter ended March 30, 2010 in accord with generally accepted accounting
procedures.

Deliverables for the Third Quarter (July 1 through September 30, 2010):

 

Q3.1. Not later than July 31, 2010, provide the Geovic Cameroon General Manager
with a report concerning the Services performed and budget status under the
Services Contract for the second quarter ending June 30, 2010.

 

Q3.2. Evaluate proposals (Item Q2.6) and recommend a preferred EPCM contractor
to the Geovic Cameroon Board which, if appointed, will complete the final
engineering and manage the procurement and construction of the project.

 

Q3.3. Provide data, information, direction and oversight to EPCM contractor for
authorized work on final engineering evaluations and design.

 

Q3.4. Participate in marketing, financing, insurance, and/or strategic alliance
initiatives as defined in Item 1.11. Focus on securing off-take agreements and
reliable financing commitments.

 

Q3.5. Assist in the oversight and management of follow up work needed on
environmental permit requirements as a result of bank due diligence efforts.

 

Q3.6. Provide oversight for ongoing exploration, site activities and
construction.

 

Q3.7. Assist as needed in the selection process for strategic hires for Geovic
Cameroon.

 

Q3.8. Assist in the implementation, training, and ongoing utilization of the
J.D. Edwards financial software;

 

Q3.9. Assist with the financial closing of the Geovic Cameroon books for the
quarter ended June 30, 2010 in accord with generally accepted accounting
procedures.

 

Schedule A – Page 4 of 5



--------------------------------------------------------------------------------

Deliverables for the Fourth Quarter (October 1 through December 31, 2010):

 

Q4.1. Not later than October 30, 2010, provide the Geovic Cameroon General
Manager with a report concerning the Services performed and budget status under
the Services Contract for the third quarter ending September 30, 2010.

 

Q4.2. Assist in directing the performance and completion of the studies
contracted with Knight Piésold to design various project facilities, and in
particular, the distribution system for the Napene Creek tailings storage
facility.

 

Q4.3. Provide data, information, direction and oversight to EPCM contractor for
authorized work on final engineering evaluations and design.

 

Q4.4. Provide oversight for ongoing exploration, site activities and
construction.

 

Q4.5. Assist as needed in the selection process for strategic hires for Geovic
Cameroon.

 

Q4.6. Participate in marketing, financing, insurance, and/or strategic alliance
initiatives as defined in Item 1.11. Focus on securing major financing by end of
Q4.

 

Q4.7. Assist in the implementation, training, and ongoing utilization of the
J.D. Edwards financial software;

 

Q4.8. Assist with the financial closing of the Geovic Cameroon books for the
quarter ended September 31, 2010 in accord with generally accepted accounting
procedures.

 

Schedule A – Page 5 of 5



--------------------------------------------------------------------------------

SCHEDULE B

FINANCIAL TERMS

2010 - ANNUAL

 

Discipline

   Service Type    Availability     Est Hours    Rate (US$/hr)    Budget (US$)  

CEO/Sherborne

   Management    21 %    440    225      99,000                               
   Subtotal Management:    $ 99,000               Percent of Total:      6.6 % 

Pgm Mgr/Beling

   Technical    90 %    1880    210      394,800   

Chief Geologist/Buckovic

   Technical    22 %    450    175      78,750   

Enviro/Social Pgms

   Technical    13 %    275    175      48,125   

Technical Services/Briggs

   Technical    98 %    2030    150      304,425   

Commercial Aspects

   Technical    12 %    250    150      37,500   

Technical Support

   Technical      2550    90      229,500                                  
Subtotal Technical:    $ 1,093,100               Percent of Total:      72.9 % 

CFO/Hill

   Financial    34 %    700    170      119,000   

Accounting Staff

   Financial      1100    130      143,000                                  
Subtotal Financial:    $ 262,000               Percent of Total:      17.5 % 

Admin Staff

   Administration      765    60      45,900                                  
Subtotal
Administration:    $ 45,900               Percent of Total:      3.1 %         
                       Total Budget:    $ 1,500,000   

 

Schedule B – Page 1 of 2



--------------------------------------------------------------------------------

SCHEDULE B

FINANCIAL TERMS

2010 - MONTHLY

 

Discipline

   Budget (US$)    Jan-10    Feb-10    Mar-10    Apr-10    May-10    Jun-10   
Jul-10    Aug-10    Sep-10    Oct-10    Nov-10    Dec-10

CEO/Sherborne

     99,000      8,140      8,140      8,140      8,140      8,140      8,140   
  7,920      7,920      7,920      8,800      8,800      8,800

Pgm Mgr/Beling

     394,800      32,461      32,461      32,461      32,461      32,461     
32,461      31,584      31,584      31,584      35,093      35,093      35,093

Enviro/Social Pgms

     48,125      3,957      3,957      3,957      3,957      3,957      3,957   
  3,850      3,850      3,850      4,278      4,278      4,278

Chief Geologist/Buckovic

     78,750      6,475      6,475      6,475      6,475      6,475      6,475   
  6,300      6,300      6,300      7,000      7,000      7,000

Technical Services/Briggs

     304,425      25,030      25,030      25,031      25,030      25,030     
25,031      24,354      24,354      24,354      27,060      27,060      27,060

Commercial Aspects

     37,500      3,083      3,083      3,083      3,083      3,083      3,083   
  3,000      3,000      3,000      3,333      3,333      3,333

Technical Support

     229,500      18,870      18,870      18,870      18,870      18,870     
18,870      18,360      18,360      18,360      20,400      20,400      20,400

CFO/Hill

     119,000      9,784      9,784      9,784      9,784      9,784      9,784
     9,520      9,520      9,520      10,578      10,578      10,578

Accounting Staff

     143,000      11,758      11,758      11,758      11,758      11,758     
11,758      11,440      11,440      11,440      12,711      12,711      12,711

Admin Staff

     45,900      3,774      3,774      3,774      3,774      3,774      3,774   
  3,672      3,672      3,672      4,080      4,080      4,080                 
                                                                         

Total Budget:

   $ 1,500,000    $ 123,333    $ 123,333    $ 123,333    $ 123,333    $ 123,333
   $ 123,333    $ 120,000    $ 120,000    $ 120,000    $ 133,333    $ 133,333   
$ 133,333      Subtotal Q1-10:    $ 370,000      Subtotal Q2-10:    $ 370,000   
  Subtotal Q3-10:    $ 360,000      Subtotal Q4-10:    $ 400,000

 

Schedule B – Page 2 of 2



--------------------------------------------------------------------------------

Schedule C

GEOVIC TEAM

2010

Key members of the Geovic Team:

Mr. John E. Sherborne, Geovic’s Chief Executive Officer (CEO), will be
responsible for overall direction of the Services. Mr. Sherborne has held the
CEO position since 2004 and before that served as the company’s Executive Vice
President since 2002. Previously, he worked as an independent consultant for
petroleum and mining companies specializing in strategic planning and new
business development. Earlier, Mr. Sherborne served in a number of senior
executive and management positions with Unocal Corporation over a career
spanning 30 years.

Ms. Barbara A. Filas, Geovic’s Executive Vice President and Chief Administrative
Officer (CAO), will be responsible for oversight and administration of social
and environmental issues. Ms. Filas is a mining engineer who has been Executive
Vice President and CAO of the Company since May 2009. Ms. Filas has been a
Director of Geovic Cameroon PLC since December 2009. Prior to joining Geovic,
Ms. Filas was the President of Knight Piesold and Co., a privately held Colorado
corporation, which provided consulting services to the Company.

Mr. David C. Beling, Geovic’s Chief Operating Officer (COO), will provide
technical direction of all Project related activities. Mr. Beling is a mining
engineer and licensed professional engineer with more than 40 years experience
in all facets of the mining industry, from technical studies to project and
corporate financing to executive management. Mr. Beling has been with Geovic
since 2003.

Mr. William A. Buckovic, Geovic’s Executive Vice President of Exploration, will
serve as the Chief Geologist for the Services. Mr. Buckovic is Geovic’s founder
and President, and is also a co-founder of GeoCam. Mr. Buckovic is an
international exploration professional with a number of significant mineral
deposit discoveries to his credit during his 35 year career, including the
recognition of the major cobalt potential of the Cameroon nickel occurrences.

Mr. Brian K. Briggs, Geovic’s Manager of Technical Services, will oversee the
ore reserve estimates and mine engineering aspects of the Services. Mr. Briggs
is a mining engineer and licensed professional engineer who joined Geovic in
2009 with over 20 years of experience in a variety of civil, mining and
construction settings.

Mr. Greg Hill, Geovic’s Chief Financial Officer (CFO), will be responsible for
all finance related needs of GeoCam. Mr. Hill joined the Geovic team in 2006
following more than 30 years of finance related experience with energy, mining
and information and medical technology companies. Mr. Hill holds an MBA from the
Harvard Business School.

The above-named key members of the Geovic Team will be supported by a
highly-qualified group of engineers, scientists, technicians and administrative
staff. All support staff will work under the direct supervision of the
above-named Geovic Team.

 

Schedule C – Page 1 of 1